I concur in the conclusion of the opinion so ably and exhaustively above set forth.
One who by removing sand from his own property causes damage to the adjacent land is liable therefor on the doctrine of lateral support and this is true even though the carrying away of the sand from the petitioners' beach was not caused solely by the removal by respondents of sand from their own lot but by such act combined with the action of the wind and the waves upon the sandy beach. If it is reasonably apparent that by the excavation of the soil by the respondents on their own lot damage would result by gravitation or wave motion in the removal of the adjoining soil, respondents are liable for resulting damages. While a person ordinarily may remove and sell soil and sand and make any use of his property for which it is *Page 344 
reasonably fit, the common-law maxim of sic utere tuo ut alienumnon laedas is particularly applicable in the present case.